DIME COMMUNITY BANCSHARES, INC. ANNUAL INCENTIVE PLAN Amended and Restated as of December 31, 2008 SECTION 1.Purpose. The purpose of the Dime Community Bancshares, Inc. ("Dime") Annual Incentive Plan (the "Plan") is to provide incentives for senior executives and other key employees whose performance in fulfilling the responsibilities of their positions can have a major impact on the profitability and future growth of Dime (the "Company"). The Plan is part of an overall compensation program which ties the achievement of annual strategic and operating goals with compensation.Effective as of December 31, 2008, this Plan is amended and restated in order to comply with the applicable requirements of section 409A of the Internal Revenue Code of 1986, as amended (“Code”). SECTION 2.Definitions. For the purposes of the Plan, the following terms shall have the meanings indicated: "Award" shall mean the payment of an award by the Committee to a Participant pursuant to Section 4. "Applicable Period" shall mean, with respect to any Award Year, a period commencing on or before the first day of such Award Year and ending no later than the earlier of (i) the 90th day of such Award Year or (ii) the date on which 25% of such Award Year has been completed.
